SIMON, Justice.
This is one of the two cases in tort that comes to us on certiorari, or writs of review, to the Court of Appeal, Second Circuit, Parish of Caldwell. 69 So.2d 77. *382The issues herein presented arose out of the same accident involved in the case of Amyx v. Henry & Hall, 227 La. 364, 79 So.2d 483, both cases having been previously consolidated by the district court for purposes of trial and appeal.
Fred Anette Ainsworth, plaintiff herein, brought this action in tort to recover for damages for personal injuries received by him when the dump truck that he was driving collided with one driven by the defendant Daniel Guin. At the time of the accident both drivers were engaged in hauling gravel in Caldwell Parish, Louisiana.
The defendants named in this cause are Henry & Hall, a partnership, its individual members, Reginald T. Henry and Melvin Hall, Jr., and their insurance carrier, Aetna Casualty & Surety Company, and also one Daniel Guin and one George E. McCart, co-owners of the dump truck driven by Guin.
No appeal was taken from the judgment rendered by default against the said Guin and McCart. The facts determinative of liability of the parties herein are fully stated in the case of Amyx v. Henry & Hall, supra, and do not require repetition herein.
Ainsworth was paid workmen’s compensation in the sum of $3,170 by the New Amsterdam Casualty Company, the insurance carrier of Ainsworth’s employer, the Quality Gravel Company. And the said New Amsterdam Casualty Company intervened herein to secure reimbursement of'the sum so paid by it.
After trial the district court rendered judgment in favor of Ainsworth for the sum of $7,500, of which amount the sum of $3,170 was directed to be paid to the intervenor, New Amsterdam Casualty Company. From the judgment so rendered, the defendants, other than McCart and Guin, appealed to the Court of Appeal, Second Circuit.
The Court of Appeal, Second Circuit, reversed the judgment rendered by the trial court insofar as it imposed' liability upon the appellants who are respondents here; and affirmed said judgment in all other respects, and assessed costs.
For the reasons assigned in the ,ca§e of Amyx & Hall, supra, the judgment of' the Court of Appeal, Second Circuit, is reversed, annulled and set aside; and it is now ordered, adjudged and decreed that the judgment of the Twenty-Eighth Judicial District Court, Parish of Caldwell, in favor of Fred Anette Ainsworth, wherein he was awarded damages in the amount of $7,500, and of which amount the sum of $3,170 was directed to be paid to intervenor, New Amsterdam Casualty Company, is affirmed and reinstated, with costs as assessed by the trial court below, all other costs of appeal to be paid by the defendants.